Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 02-November-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 30-December-2021. In this submission, Applicant has amended base claims 13 – 16. A summary of these amendments follows.
Applicant has amended independent claim 13 to change the initial limitation to read “determination circuitry configured to determine a determined number of code block groups, wherein the determined number of code block groups is determined based in part on  The second limitation has been amended to now read as “code block segmentation circuitry configured to segment the input bit sequence into a plurality of code based on a parameter related to a maximum size of each code block”. The phrase “based on low density parity check (LDPC) coding,” has been changed to now read as “based on low density parity check (LDPC) coding, wherein the determined number of code block groups is determined based in part on the maximum size of each code block”. The following limitation has been added at the end of the claim: “and wherein the encoding circuitry is configured to report a hybrid automatic repeat request (HARQ) information bit for each code block group indicative of whether all of the code blocks of each code block group were correctly received”.
	Independent method claim 14 has been amended in a fashion completely analogous to the changes to claim 13.
	Independent claim 15 has also been amended in a fashion completely analogous to the changes to claim 13.
	Independent claim 16 has also been amended in a fashion completely analogous to the changes to claim 13.

Response to Arguments
In response to the Non-Final Office Action of 02-November-2021, Applicant has submitted a set of Amendments and Arguments/ Remarks on 30-December-2021. Examiner has considered these arguments and finds them persuasive.
In these arguments, Applicant argues that the prior art of record cited by the Non-Final Office Action (WO 2008/114957 (25-September-2008)-(Khan et al) [herein “Khan”], in view of U.S. Patent 9264675-(Antia), and further in view of Japanese Patent Publication 2012170080A-(Jang et al.)) does not teach the newly added limitations to independent claims 13-16 which can be summarized as “reporting a hybrid automatic repeat request (HARQ) information bit for each code block group”. Applicant further argues that these claims should be allowed and that all claims which depend from them should also be allowed. After further search, examiner agrees with this conclusion.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to wireless communications systems consisting of terminal and base-station apparatuses which provide more flexible and efficient error correction capabilities.
The following limitations (as exemplified by claim 1) are taught by the art cited in the Non-Final Office Action of 16-September-2021 (WO 2008/114957 (25-September-2008)-(Khan et al) [herein “Khan”], in view of U.S. Patent 9264675-(Antia), and further in view of Japanese Patent Publication 2012170080A-(Jang et al.)): (a) terminal device comprising: determination circuitry configured to determine a determined number of code block groups, wherein the determined number of code block groups is determined based in part on transport block size; code block segmentation circuitry configured to segment the input bit sequence into a plurality of code blocks based on a parameter related to a maximum size of each code block; and encoding circuitry configured to perform channel encoding of each of the plurality of code blocks based on low density parity check (LDPC) coding, wherein the determined number of code block groups is determined based in part on the maximum size of each code block, wherein a cyclic redundancy check parity bit is attached to each of the code blocks of the code block groups.
wherein the encoding circuitry is configured to report a hybrid automatic repeat request (HARQ) information bit for each code block group indicative of whether all of the code blocks of each code block group were correctly received.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 17 and 21) are also allowable.
Independent claims 14 – 16 have essentially the same limitations described above which are not taught by the prior art of record in the Non-Final Office Action (WO 2008/114957 (25-September-2008)-(Khan et al) [herein “Khan”], in view of U.S. Patent 9264675-(Antia), and further in view of Japanese Patent Publication 2012170080A-(Jang et al.)), and are therefore also allowable. As a result, their dependent claims (18, 19 and 20) are also allowable.
In summary, claims 13 - 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111